DETAILED ACTION
	The instant application having Application No. 17/344,805 has a total of 20 claims pending in the application, there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING DRAWINGS
	Drawings
	The applicant's drawings submitted 6/10/2021 are acceptable for examination purposes.
  
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statements, dated 11/10/2021, 3/28/2022, & 5/4/2022, are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
 
DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over US 10,725,691.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  

Instant Application
US 10,725,691
1. A method comprising:

allocating a first number of overlapping write managers as available for managing overlapping writes targeting files stored by a first computing environment, where the overlapping writes are replicated to replicated files stored by a second computing environment;








configuring the overlapping write managers to acquire range locks for ranges of files to be modified by incoming writes; and








dynamically modifying the first number of overlapping write managers to a second number of overlapping write managers.
1. A method comprising: 

allocating a number of overlapping write managers as available for managing overlapping writes targeting files stored by a first computing environment, where the overlapping writes are replicated to replicated files stored by a second computing environment; 
evaluating a mapping, used to track the allocated overlapping write mangers, using a file handle of a file targeted by an incoming write to determine whether an overlapping write manager from among the allocated overlapping write managers is already allocated for the file handle; in response to determining that the overlapping write manager is allocated for the file handle, 
utilizing the overlapping write manager to acquire a range lock for a range of the file to be modified by the incoming write; 

and executing the incoming write upon the file and replicating the incoming write to a replicated file, wherein the incoming write uses the range lock to block overlapping writes targeting at least a portion of the range of the file.

10. The method of claim 1, comprising: deallocating overlapping write managers until a number of allocated overlapping write mangers is less than a threshold.

It would have been obvious to modify US 10,725,691 for the benefit of obtaining the invention as specified in claim 1 of the instant application, as by deallocating overlapping write managers is dynamically modifying a first number of overlapping write managers to a second number of overlapping write managers.  The other independent claims correspond as follows:
                             Instant Application
                           US 10,725,691
Claim 9
Claim 11
Claim 17
Claim 16

	
	Further, the dependent claims of both cases contain substantially similar limitations.


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over US 11,036,423.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  

Instant Application
US 11,036,423 
1. A method comprising:

allocating a first number of overlapping write managers as available for managing overlapping writes targeting files stored by a first computing environment, 

where the overlapping writes are replicated to replicated files stored by a second computing environment;

configuring the overlapping write managers to acquire range locks for ranges of files to be modified by incoming writes; and

dynamically modifying the first number of overlapping write managers to a second number of overlapping write managers.
1. A method comprising: 

maintaining a mapping comprising entries used to track overlapping write managers that are allocated to be available for managing overlapping writes targeting files stored by a first computing environment, 
wherein an overlapping write manager, 
tracked by an entry within the mapping, is allocated for a file stored by the first computing environment; and in response to determining that there are no outstanding write operations having range locks for the file, removing the entry from the mapping and deallocating the overlapping write manager.

3. The method of claim 1, comprising: releasing a range lock for the file in response to an incoming write operation completing execution upon the file and upon a replicated file maintained by a second computing environment as a replica of the file.

It would have been obvious to modify US 11,036,423  for the benefit of obtaining the invention as specified in claim 1 of the instant application, as in order to release a range lock (as recited in US 11,036,423), a range lock must obviously be acquired.  Further, deallocating a write manager obviously modifies a first number of overlapping write managers to a second number of overlapping write managers.  The other independent claims correspond as follows:
                             Instant Application
                           US 11,036,423
Claim 9
Claim 11
Claim 17
Claim 18

	

	Further, the dependent claims of both cases contain substantially similar limitations.

  







REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sundararajan et al (US 2017/0242603) in view of Chen et al (US 2010/0037231).
	Regarding Claim 1, Sundararajan teaches a method comprising: 
	allocating a first number of overlapping write managers as available for managing overlapping writes targeting files stored by a first computing environment (overlapping write managers corresponding to “one or more of the change propagators 109A-109N” shown on Fig. 1, Paragraph 0035, and the change propagators manage overlapping writes, Paragraph 0039, and the writes are for files on first/primary storage 306 of Fig. 3, Paragraph 0036-0038), where the overlapping writes are replicated to replicated files stored by a second computing environment (the writes are replicated to secondary storage 308, Paragraph 0038); 
	configuring the overlapping write managers to acquire range locks for ranges of files to be modified by incoming writes (locks are acquired for address/file ranges as shown on Fig. 7, also see Fig.8 and Paragraph 0058).
	However, Sundaranajan does not explicitly teach dynamically modifying the first number of overlapping write managers to a second number of overlapping write managers.
	Chen teaches dynamically modifying a first number of overlapping write managers (“write threads” of Chen) to a second number of overlapping write managers (steps 240 and 250 of Fig. 2, where the number of write threads are modified).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the dynamically modifying of Chen in the cited prior art in order to preserve resources when write threads/managers are no longer needed.

	Regarding Claim 2, the cited prior art teaches the method of claim 1, wherein the dynamically modifying comprises: allocating additional overlapping write managers based upon a current allocation (steps 230 and 240 of Fig. 2 of Chen).
	Regarding Claim 3, the cited prior art teaches the method of claim 1, wherein the dynamically modifying comprises: allocating additional overlapping write managers based upon a threshold (steps 230 and 240 of Fig. 2 of Chen, the threshold corresponding to “expectation read/write thread number (m)”).
	Regarding Claim 4, the cited prior art teaches the method of claim 1, wherein the dynamically modifying comprises: deallocating overlapping write managers until a number of allocated overlapping write mangers is less than a threshold (steps 230 and 250 of Fig. 2 of Chen, the threshold corresponding to “expectation read/write thread number (m)”).
	Regarding Claim 5, the cited prior art teaches the method of claim 1, comprising: in response to receiving an incoming write, allocating a new overlapping write manager to process the incoming write (step 240 of Chen, Paragraph 0025).
	Regarding Claim 6, the cited prior art teaches the method of claim 5, comprising: using the new overlapping write manager to acquire a range lock for executing the incoming write (see the locks for ranges acquired on Fig. 7 of Sundararajan) and replicating the incoming write for execution upon a replicated file at the second computing environment (the writes are replicated to secondary storage 308, Paragraph 0038).
	Regarding Claim 7, the cited prior art teaches the method of claim 6, comprising: releasing the range lock based upon the incoming write finishing execution upon the file and the replicated file (the lock is released when the secondary/replicated write has finished execution, Paragraphs 0061-0062 of Sundararajan).
	Regarding Claim 8, the cited prior art teaches the method of claim 1, wherein a total number of overlapping write managers is maintained within a pool, and the method comprising: reducing a number of allocated overlapping write managers from the pool to free computing resources (there is a pool of n read/write threads in Chen, element 230 of Fig. 2, and is reduced at step 250 of Fig. 2, which obviously frees resources).

	Claim 9 is the non-transitory machine readable medium corresponding to the method of claim 1, and is rejected under similar rationale.
	Claim 10 is the non-transitory machine readable medium corresponding to the method of claim 2, and is rejected under similar rationale.
	Claim 11 is the non-transitory machine readable medium corresponding to the method of claim 3, and is rejected under similar rationale.
	Claim 12 is the non-transitory machine readable medium corresponding to the method of claim 4, and is rejected under similar rationale.
	Claim 13 is the non-transitory machine readable medium corresponding to the method of claim 5, and is rejected under similar rationale.
	Claim 14 is the non-transitory machine readable medium corresponding to the method of claim 6, and is rejected under similar rationale.
	Claim 15 is the non-transitory machine readable medium corresponding to the method of claim 7, and is rejected under similar rationale.
	Claim 16 is the non-transitory machine readable medium corresponding to the method of claim 8, and is rejected under similar rationale.
	Claim 17 is the computing device corresponding to the method of claim 1, and is rejected under similar rationale.

	Claim 18 is the computing device corresponding to the method of claim 2, and is rejected under similar rationale.
	Claim 19 is the computing device corresponding to the method of claim 3, and is rejected under similar rationale.
	Claim 20 is the computing device corresponding to the method of claim 4, and is rejected under similar rationale.

RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
	Govind (US 2016/0328436) teaches CLUSTER SCALE SYNCHRONIZATION OF PRODUCER CONSUMER FILE ACCESS VIA MULTI-PROTOCOL NODES.





 CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-20  have been rejected.
 
DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135